 Case 3:19-cv-00650-BAS-AHG Document 125 Filed 07/14/20 PageID.1559 Page 1 of 1


 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 6

 7   PETER STROJNIK (SR.),                          Case No. 3:19-cv-00650-BAS-AHG

 8                                    Plaintiff,    ORDER GRANTING JOINT MOTION
          v.                                        FOR DISMISSAL OF ENTIRE ACTION
 9                                                  WITH PREJUDICE
     EVANS HOTELS, LLC dba THE                      [ECF No. 123]
10   LODGE AT TORREY PINES,
11                                 Defendant.
12
     EVANS HOTELS, LLC dba THE
13   LODGE AT TORREY PINES,
14                         Counter-Claimant,
15
          v.

16
     PETER STROJNIK (SR.),

17
                          Counter-Defendant.

18        On July 13, 2020, the parties jointly moved for dismissal of this action with prejudice.
19 (ECF No. 123.) As part of the dismissal, Defendant withdraws its Motion for An Order

20 Declaring Plaintiff a Vexatious Litigant and Motion for Sanctions (“Vexatious Litigant

21 Motion”). (ECF No. 12.)

22        Good cause appearing, the Court VACATES the evidentiary hearing on the
23 Vexatious Litigant Motion set for July 24, 2020, TERMINATES AS MOOT the

24 Vexatious Litigant Motion (ECF No. 12), and DISMISSES WITH PREJUDICE this

25 action. Each party shall bear its own attorney’s fees and costs. The Clerk is instructed to

26 close the case.

27        IT IS SO ORDERED.
28 Dated: July 14, 2020



                                                   -1-
                                                                                          19cv650
